Citation Nr: 1758635	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for low back disability, including degenerative disc disease (DDD) of the lumbar spine status post laminectomy.

2. Entitlement to service connection for right knee disability, including degenerative joint disease (DJD).

3. Entitlement to service connection for left knee disability, including DJD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2016, the Veteran appeared with his representative for a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the record.  

These matters were remanded by the Board in June 2016 for additional development.  The matters have been returned to the Board for appellate consideration.  

An August 2016 rating decision by the RO granted entitlement to service connection for an acquired psychiatric disorder, to include depression.  
The RO's grant of service connection for this issue constitutes a full award of benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  Id.  (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating and/or the effective date assigned).

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's right knee disability is not caused by or otherwise etiologically related to military service.

2.  The Veteran's left knee disability is not caused by or otherwise etiologically related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303 (2017).

2.  The criteria for service connection for left knee disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated in August 2009.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017).  The duty to assist the Veteran has also been satisfied in this case.  In that regard, the Board acknowledges that the Veteran, through his representative, raised a contention regarding the adequacy of the September 2016 VA examinations, collectively, in a statement dated in September 2017.  Specifically, the Veteran indicated that the September 2016 VA examinations are inadequate for failure to consider the Veteran's statements.  However, as discussed below, the Board finds the September 2016 VA orthopedic examination adequately considered the Veteran's statements and rendered findings and diagnoses consistent with the evidence.

Additionally, the Board notes that pursuant to its July 2016 remand, the AOJ obtained outstanding records, scheduled the Veteran for an appropriate VA examination, and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  

II. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  The current disability requirement is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).





	Factual Background

The relevant evidence of record consists of the Veteran's service treatment records (STRs), post-service VA and private treatment records, and lay statements by the Veteran and other sources.

STRs reflect the Veteran was treated for complaints of sporadic bilateral knee pain.  In particular, records dated in June 1975 reflect the Veteran was diagnosed with mild chondromalacia of the bilateral knees.  Records dated in February 1977 reflect the Veteran presented with complaints of knee pain after hitting his left knee and was diagnosed with mild Osgood-Schlatters disease.  A July 1978 periodic report of medical examination reflects the Veteran's knees were normal upon examination.  

Collectively, VA and private medical treatment records dated between September 2001 and August 2016 reflect ongoing complaints of and/or treatment for bilateral knee disability.  In particular, private records dated in June 2002 reflect the Veteran presented with constant left knee pain with onset in February 2002.  At that time, imaging studies were performed and revealed tricompartmental osteoarthritis and a tear in the posterior horn of the medial meniscus.  Based on this information, and the lack of any significant trauma, the physician noted the Veteran's knee disability likely represents a chronic process.  Records dated in October 2002 reflect the Veteran underwent left knee arthroscopic surgery.  Records dated in August 2004 reflect the Veteran was diagnosed with osteoarthritis of the bilateral knees.  The Veteran's bilateral knee disability has progressively worsened since that time, and ultimately resulted in total knee replacement of the right knee in September 2012.  Records dated in June 2012 reflect a surgery note that "neither knee pains associated with trauma, both are insidious onset . . . started with left [knee in] 2001, then right [knee] about 4 years ago."  Treatment records do not reflect an association between the Veteran's current bilateral knee disability and service.  

Report of the December 2009 VA examination reflects, in pertinent part, the Veteran's statements regarding experiencing weakness in his bilateral knee joints, which prevent him from standing more than a few minutes and/or walk more than a few yards at a time.  The Veteran used a cane for ambulation.  The examiner noted an October 2002 surgical history of the left knee, and subsequent increased pathology.  The Veteran was diagnosed with tricompartmental arthritis.  Based on the lack of contemporaneous medical evidence for nearly two decades after service, the examiner opined the Veteran's bilateral knee disability is less likely than not caused by or a result of service.

As indicated, the Veteran testified at a hearing in May 2016.  At that time, the Veteran reported, in pertinent part, a history of minor in-service injuries to his bilateral knees.  The Veteran further reported a more recent surgical history on his knees.  The Veteran expressed his belief that the incidents in service contributed to his knee disability eventually resulting in surgery.  

Report of September 2016 VA examination reflects, in pertinent part, the Veteran's statements of sporadic bilateral knee pain in service.  The examiner noted in-service diagnoses of bilateral chondromalacia patella in June 1975 and mild Osgood-Schlatters disease in February 1977.  The Veteran reported intermittent bilateral knee pain since service; however, that it became worse in February 2002.  At that time, the Veteran was diagnosed with osteoarthritis and a tear in the posterior horn of the medial meniscus.  The Veteran was diagnosed with bilateral knee osteoarthritis and residuals of status post total knee replacement of the right knee. The examiner opined the Veteran's bilateral knee disability is less likely than not caused by or a result of service.  In doing so, the examiner noted the in-service diagnoses of bilateral chondromalacia and Osgood-Schlatters disease.  The examiner, however, expressed disagreement with the diagnosis of Osgood-Schlatters disease.  Specifically, the examiner noted the more apt diagnosis would be "traumatic swelling/contusion" of the left knee.  The examiner noted the subsequent July 1978 medical examination reflecting the Veteran's knees were normal upon examination.  Moreover, the examiner highlighted that STRs are otherwise negative for any further complaints of knee pain in-service.  The examiner further noted the Veteran's 17 years long highly labor intensive civilian occupational history.  The examiner noted that although June 2002 treatment records indicate onset of knee pain in February 2002, it is "likely [the Veteran] had pain in the knee . . . for longer and felt that 'it was normal to have pain'" given his occupation.  Lastly, the examiner noted that the Veteran's medical history is "consistent with development of [DJD] which occurred slowly, [and] more likely than not due to the numerous labor intensive jobs the Veteran performed.  

	Analysis

Based upon a review of the record, the Board finds that service connection for right and left knee disability is not warranted in this case because the evidence does not show a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

In making this finding, the Board accords significant probative weight to the September 2016 VA orthopedic examination.  The Board finds that the findings of the VA examiner to be the most probative evidence of record as to the nature and etiology of the Veteran's disability.  The findings and diagnoses were provided based upon comprehensive review of the claims file, including the Veteran's lay statements.  As such, the examinations are persuasive and entitled to great probative weight.

In particular, the September 2016 VA examination noted the Veteran's in-service injuries and diagnoses; however, indicated that any such condition appears to have resolved.  Specifically, the examiner noted the July 1978 medical examination reflecting the Veteran's knees were normal upon examination.  Moreover, the examiner highlighted that STRs were otherwise negative for any further complaints of knee pain in-service.  Although the Veteran vaguely reported sporadic knee pain after separation from service, the examiner intimated that minor aches and pain would be normal given the Veteran's occupational history.  The record does not reflect (nor does the Veteran contend) that he injured his knees at any point between 1984 and 2002.  Lastly, the examiner noted that the Veteran's medical history is "consistent with development of [DJD] which occurred slowly, [and] more likely than not due to the numerous labor intensive jobs the Veteran performed.  

The Board has considered the various lay statements of record, including the Veteran's statements regarding pain since service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, questions of medical causation fall outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the causation of the Veteran's right and left knee disability is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of medical causation, the Board finds his statements are not competent lay evidence.  The probative medical evidence outweighs the lay statements.

The Board recognizes medical evidence of record describing the Veteran's knee disability as a "chronic process" with "insidious onset" that likely occurred prior to 2002.  However, the Board finds that these statements neither invalidate the September 2016 medical opinion, nor does it create equipoise.  Rather, the statement simply acknowledges that it cannot medically rule out the possibility the Veteran experienced pain at some point prior to 2002.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right and left knee disability, respectively. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right knee disability is denied.

Entitlement to service connection for left knee disability is denied.


REMAND

A review of the record reveals that the claim must again be remanded for additional development prior to appellate consideration.

Where, as here, VA undertakes to provide an examination or obtain an opinion when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In that regard, the Board notes that the Veteran was most recently provided with a VA thoracic spine examination in September 2016.  Report of September 2016 VA examination reflects, in pertinent part, the Veteran's statements regarding multiple in-service injuries to his low back.  Additionally, the Veteran reported intermittent pain since separation from service.  The Veteran indicated he was unable to seek medical treatment for his low back pain, however, due to financial constraints.  The Veteran's occupational history was noted and overwhelmingly consisted of labor intensive jobs.  The Veteran reported a September 2001 injury at his last place of employment, which resulted in injuries to his back.  The Veteran was diagnosed with DJD and DDD of the lumbar spine.  The examiner opined that the Veteran's claimed condition is less likely than not incurred in or caused by service.  In doing so, the examiner noted that despite the Veteran's complaints of intermittent pain since service, he never sought medical treatment.  As such, there are no medical records regarding a back disability or associated symptomatology until September 2001 (after his work-related injury).  The examiner indicated that any reports of intermittent low back pain "would be expected to occur based on the heavy labor jobs [the Veteran] did from 1984-2001."  Moreover, the examiner intimated that the Veteran's decision to forego medical care is indicative that any pain experienced was not of such severity to affect his ability to do his job.  

Additionally, the examiner discussed the imaging studies conducted immediately after the September 2001 injury, which reflected DJD of the lumbar spine.  He indicated that such a finding was "not surprising" given the Veteran's occupational history.  Moreover, he indicated it would be "highly unlikely" for an individual to have a chronic low back disability and not seek medical treatment for 17 years.

As indicated, the Veteran testified at a hearing in May 2016.  At that time, the Veteran reported, in pertinent part, experiencing intermittent pain in and since service.  He further reported that he sought treatment "a couple of times" because his back "went out;" however, he was generally unable to seek medical treatment due to financial constraints resulting from excessive drinking.  The Veteran described his excessive drinking as a form of "self-medicating."  The Veteran indicated he has attempted to obtain these records from private physicians; however, was informed that any records would have been destroyed per their retention policies.  

First, it appears the September 2016 VA examination may be based on an inaccurate factual premise.  In particular, the examiner stated that despite the Veteran's complaints of intermittent pain since service, he never sought medical treatment.  This is inconsistent with the evidence of record.  For instance, the Veteran's May 2016 hearing testimony reflects he sought treatment "a couple of times" because his back "went out."  See generally Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely" (citations omitted)).  Moreover, the examiners notation that it would be "highly unlikely" for an individual to have a chronic low back disability and not seek medical treatment for 17 years seemingly disregards the Veteran's specific situation, to wit, he was generally unable to seek medical treatment due to financial constraints.  Parenthetically, the Board also notes that the examiner's entire discussion regarding workman's compensation is inapposite as that remedy is limited to injuries sustained during the course of employment.  It is not clear whether this evidence would change the examiner's opinion, but given he apparently did not consider it, the Board finds a remand is necessary.  See generally Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  

Lastly, the examiner's considerable focus on the severity of the Veteran's symptoms and/or disability, rather than the presence and frequency of such symptoms and whether it was indicative of a disability caused by or otherwise etiologically related to service, is also erroneous.  In particular, the examiner's intimation that the Veteran's decision to forego medical care is indicative that any pain experienced was not of such severity to affect his ability to do his job is inapposite.  The Board cautions against conflating the criteria for establishing service connection with the disability rating.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed low back disability, to include DJD.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

Does the Veteran have a low back disability?  If so, the examiner should identify whether it is as likely as not (i.e., a 50 percent or better probability) that such disability is caused by, or otherwise etiologically related to military service.

Any opinion rendered should reflect consideration of the Veteran's lay statements regarding ongoing symptomatology in and since service, including the Veteran's reports of sporadic post-service medical treatment, and discuss the significance of the September 2001 diagnosis of DJD and facet hypertrophy.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


